Citation Nr: 0406911	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-14 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issue of service connection for diabetes mellitus, as 
addressed below, is Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In 
light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.

The record indicates that the veteran was treated at the San 
Jose VA Outpatient Clinic (VAOPC).  There are no records, 
however, from the San Jose VAOPC on file.  The RO should 
obtain all treatment records from that facility.  The RO 
should also contact the veteran regarding any other treatment 
providers.  If the veteran identifies any other treatment 
providers, the RO should obtain those records and the veteran 
should cooperate with the RO to that end.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  The RO should obtain the treatment 
records from the San Jose VAOPC.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claim of 
service connection for diabetes mellitus.  
If the determination of the claim remains 
unfavorable to the veteran, RO must issue 
a Supplemental Statement of the Case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



